Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00645-CR

                                    Kayela Paige MCCLINTICK,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014CR1185C
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 22, 2015

AFFIRMED

           Kayela McClintick appeals her conviction for causing serious bodily injury to her child,

J.C. Her sole issue is that the evidence is legally insufficient to support a finding that she caused

serious bodily injury to J.C. We affirm.

                                    PROCEDURAL BACKGROUND

           Child Protective Services investigated a report of child abuse and went to a home in San

Antonio and found McClintick’s two children, J.C. and J.M. The CPS investigators observed there
                                                                                      04-14-00645-CR


was no food for the children. J.C. and J.M. were taken to an area hospital where they were both

treated. J.M. was released the same night, but J.C. was admitted and discharged five days later.

        McClintick was indicted for two felony offenses. The first count was for causing serious

bodily injury to J.C., and the second count was for causing bodily injury to J.M. Following a jury

trial, McClintick was convicted of both counts and sentenced to twenty years’ confinement on the

first count and five years’ confinement on the second. McClintick appeals her conviction for the

first count only.

                                       LEGAL SUFFICIENCY

        McClintick argues the evidence is legally insufficient to support a finding that she caused

serious bodily injury to J.C. In reviewing the legal sufficiency of the evidence, we ask whether

“any rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); accord Laster v. State, 275 S.W.3d 512,

517 (Tex. Crim. App. 2009). We review the evidence “in the light most favorable to the verdict.”

Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). “Our role on appeal is restricted to

guarding against the rare occurrence when a factfinder does not act rationally,” and we must “defer

to the responsibility of the trier of fact to fairly resolve conflicts in testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Isassi v. State, 330
S.W.3d 633, 638 (Tex. Crim. App. 2010) (internal quotation marks and citations omitted). A jury

may “draw multiple reasonable inferences as long as each inference is supported by the evidence

presented at trial.” Hooper v. State, 214 S.W.3d 9, 15 (Tex. Crim. App. 2007).

        “A person commits an offense if he intentionally, knowingly, recklessly, or with criminal

negligence, by act or intentionally, knowingly, or recklessly by omission, causes to a child, . . .

serious bodily injury.” TEX. PENAL CODE ANN. § 22.04 (West Supp. 2014). McClintick does not



                                                -2-
                                                                                     04-14-00645-CR


challenge that she caused injury to J.C., but she argues the evidence is legally insufficient to

support the injury was a “serious bodily injury.”

       “‘Serious bodily injury’ means bodily injury that creates a substantial risk of death or that

causes death, serious permanent disfigurement, or protracted loss or impairment of the function of

any bodily member or organ.” TEX. PENAL CODE ANN. § 1.07(a)(46) (West Supp. 2014). The Penal

Code does not define “protracted.” “[T]erms not legislatively defined are typically to be

understood as ordinary usage allows, and jurors may thus give them any meaning which is

acceptable in common parlance.” Medford v. State, 13 S.W.3d 769, 771-72 (Tex. Crim. App.

2000). “Protracted” can be understood as “continuing, dragged out, drawn out, elongated,

extended, lengthened, lengthy, lingering, long, long-continued, long-drawn, never-ending,

ongoing, prolix, prolonged, or unending.” Moore v. State, 739 S.W.2d 347, 352 (Tex. Crim. App.

1987) (citing Burton, Legal Thesaurus 418 (1980 ed.)). Therefore, the “serious bodily injury”

element may be satisfied if the evidence permitted a rational jury to find J.C. suffered an ongoing

loss or impairment of the function of any bodily member or organ. See id.

       Dr. Lukefahr, an expert witness for the State, testified he examined J.C. on July 16, 2012,

which was three days after J.C. had been admitted to the hospital. Dr. Lukefahr stated he diagnosed

J.C. with starvation. He testified she appeared very emaciated. In other words, she had no body

fat.

       You could see her ribs very clearly, her neck muscles. Her eyes were very gaunt
       appearing. She had a very protuberant abdomen. Her abdomen really stuck out. Her
       extremities, her arms and legs were very thin. She had very, kind of, sparse
       abnormally thin hair and had an unusual reddish color to it. And one of the most
       striking things also was that she had such a small amount of body fat that her skin
       literally hung off of her buttocks and her genital area. . . . [T]he most significant
       thing was that her liver was significantly enlarged.”

He explained this was “commonly seen in severe starvation where someone’s had their nutritional

intake severely restricted for a period of time and the body reacts to that in a number of ways, and
                                                -3-
                                                                                   04-14-00645-CR


one of them is that frequently the liver will become markedly enlarged.” He stated the edge of

J.C.’s liver “was palpably not where it was supposed to be.” Dr. Lukefahr explained this would

have occurred “over a period of time, probably a period of weeks or months.” Dr. Lukefahr further

explained the effect starvation had on J.C.’s muscles. “She also was markedly weak. . . . [H]er

muscles had became [sic] so weak that it was very difficult for her even to walk.” He testified,

“Someone has to be undernourished for a pretty significant period of time to get the profound

weakness that she had in the hospital.”

       McClintick argues Dr. Lukefahr’s testimony does not support J.C. suffered from “the

protracted loss or impairment of any bodily member or organ.” We disagree. Dr. Lukefahr opined

that the malnourishment occurred over a significant period of time, probably a period of weeks or

months, which caused J.C.’s liver to become enlarged and caused her muscles to become so weak

it was difficult for her to walk. The jury could have rationally inferred from Dr. Lukefahr’s

testimony that the loss or impairment to the function of J.M.’s muscles and other organs resulting

from starvation had been ongoing. Therefore, we hold the evidence is legally sufficient to support

the jury’s finding that McClintick caused serious bodily injury to J.C.

                                          CONCLUSION

       We affirm the trial court’s judgment.

                                                 Luz Elena D. Chapa, Justice

Do Not Publish




                                               -4-